Name: Commission Regulation (EEC) No 1753/81 of 30 June 1981 amending Regulations (EEC) No 2043/75 and (EEC) No 149/80 as regards the advance fixing of export refunds for poultrymeat and eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 81 Official Journal of the European Communities No L 175/21 COMMISSION REGULATION (EEC) No 1753/81 of 30 June 1981 amending Regulations (EEC) No 2043/75 and (EEC) No 149/80 as regards the advance fixing of export refunds for poultrymeat and eggs Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 Article 2a of Regulation (EEC) No 2043/75 shall be replaced by the following : Article 2a THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organiza ­ tion of the market in eggs ('), as last amended by the Act of Accession of Greece , and in particular Article 15 thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat (2 ), as last amended by the Act of Accession of Greece, and in particular Articles 9 (3 ) and 15 thereof, Whereas Commission Regulation (EEC) No 149/80 (3), as last amended by Regulation (EEC) No 812/81 (4), modified, for a period extending until 30 June 1981 , the system for the advance fixing of export refunds for poultrymeat and eggs provided for by Commission Regulation (EEC) No 2043/75 (5 ) ; whereas it appears necessary to extend the period of validity of Regulation (EEC) No 149/80 until 31 December 1981 ; whereas, however, it seems possible to make more flexible certain of the rules in force ; Until 31 December 1981 in the case of poultry ­ meat products, the destination zone within the meaning of Regulation (EEC) No 1175/81 ( J ), shall be specified in Section 13 of the application for a certificate and of the certificate itself. ( i ) OJ No L 120, 1 . 5 . 1981 , p . 77 .' Article 2 In Article 3 of Regulation (EEC) No 149/80 '30 June 1981 ' shall be replaced by '31 December 1981 '. Article 3 This Regulation shall enter into force on 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1981 . For the Commission The President Gaston THORN (!) OJ No L 282, 1 . 11 . 1975, p . 12. (2 ) OJ No L 282, 1 . 11 . 1975, p . 77. (3 ) OJ No L 19 , 25 . 1 . 1980, p . 37. (4 ) OJ No L 84, 31 . 3 . 1981 , p . 14 . ( 5 OJ No L 213 , 1 1 . 8 . 1975 , p . 12 .